DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered.

Claim Objections
Claim 11 is objected to because of the following informalities:  
In line 23 of claim 11, “the housing side” should likely be --the elastic housing side--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cumbo US 2019/0152433 A1, in view of Serban, US Pub. 2008/0018611 A1, and Meagher et al., US 7,091,433 B2 [hereinafter Meagher].

	Regarding claim 1, Cumbo discloses a door unlocking and/or door opening mechanism comprising an actuating device (230 Fig. 10A), comprising:
	at least one actuating element (301 Fig. 10B),
	a housing (29 Fig. 10B), and
	at least one detection unit comprising a sensor (251 Fig. 10C), a trigger element (249 Fig. 10C), and an evaluation unit (232 Fig. 10A), wherein the detection unit is arranged in the housing (Fig. 10B), 
	wherein the actuating element is arranged for an actuation outside the housing and in a region that is accessible from the outside (Fig. 10B),
	wherein the trigger element is arranged at a distance from the sensor in a locked state of the door unlocking and/or door opening mechanism (Fig. 10C, [0058]: in a locked state the trigger element is at a distance when it is unactuated and the sensor is accordingly unactuated), 
	wherein, when the actuating element is actuated in the direction of the housing and of the sensor arranged therein (illustrated by arrow in Fig. 10B), the actuating element deforms the trigger element (illustrated in Fig. 10D), and
	wherein the sensor detects a change in a distance (from G1 in Fig. 10C to G2 in Fig. 10D) between the trigger element and the sensor ([0058]), and
	wherein the evaluation unit transmits an opening signal to the door unlocking and/or door opening mechanism when said evaluation unit identifies a reduction in distance between the trigger element and the sensor on the basis of the change in distance detected by the sensor ([0058]).
	Cumbo is silent to at least one resetting element for resetting the actuating element is arranged between the actuating element and the housing.
	Serban teaches a resetting element (1121 Fig. 11a) for resetting an actuating element (1116 Fig. 11a).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuating device disclosed by Cumbo to additionally include at least one resetting element for resetting the actuating element, as suggested by Serban, arranged between the actuating element and the housing to bring the actuating element back to a neutral position, away from the detection unit, when the actuating element is unactuated (Serban [0081]). 
	Cumbo, in view of Serban, is silent to the actuating element and the detection unit are separated by a housing side of the housing which runs parallel to the actuating element, and at least a portion of the housing that contains the detection unit including the housing side is made of one-piece.
	Meagher teaches an actuating element (50 Fig. 3) and a detection unit (34, 38, 42 Fig. 3) are separated by a housing side (32 Fig. 5) of a housing (32, 40 Fig. 5) which runs parallel to the actuating element (Fig. 5), and at least a portion of the housing that contains the detection unit including the housing side is made of one-piece (col. 5 lines 14-18; Fig. 3: the portion of the housing including the housing side 32 is one piece). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuating device disclosed by Cumbo, in view of Serban, such that the actuating element and the detection unit are separated by a housing side of a housing which runs parallel to the actuating element and at least a portion of the housing that contains the detection unit including the housing side is made of one-piece, as taught by Meagher, in order to create an air-tight seal and improve performance of the detection unit (Meagher col. 5 lines 5-8, 28-32).

Regarding claim 2, Cumbo, in view of Serban and Meagher, teaches the door unlocking and/or door opening mechanism according to claim 1, but are silent to wherein the trigger element is designed to be elastically deformable. However, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to design the trigger element taught by Cumbo, in view of Serban and Meagher, to be elastically deformable in order to be able to withstand actuation by a user and return to its initial position for repeated use with the door locking and/or door opening  mechanism.

Regarding claim 3, Cumbo, in view of Serban and Meagher, teaches the door unlocking and/or door opening mechanism according to claim 1. However, Cumbo, in view of Serban and Meagher, is silent to the housing being made of a plastic material.
Meagher teaches the housing is made of a plastic material (col. 5 lines 14-18: the housing side of the housing is made of a plastic material; col. 4 lines 29-30: the base of the housing is made of a plastic material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing taught by Cumbo, in view of Serban and Meagher, to be made of a plastic material to reduce weight of the housing (Meagher col. 4 lines 29-30).

Regarding claim 4, Cumbo, in view of Serban and Meagher, teaches the door unlocking and/or door opening mechanism according to claim 1, wherein the housing side is an elastic housing side (Meagher col. 5 lines 14-18) that covers the trigger element (as modified above, the elastic housing side is arranged between the actuating element (Cumbo 301) and the trigger element (Cumbo 249)).

Regarding claim 5, Cumbo, in view of Serban and Meagher, teaches the door unlocking and/or door opening mechanism according to claim 4. However, Cumbo, in view of Serban and Meagher, is silent to the actuating element comprising angled edge regions which at least partially surround the elastic housing side on an edge side.
Meagher teaches an actuating element comprises angled edge regions (52 Fig. 5) which at least partially surround the elastic housing side (32 Fig. 5) on an edge side (col. 5 lines 33-35; Fig. 5: the edge region 52 at least partially surrounds the elastic housing side on an edge side corresponding to the portion having adhesive material 75).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuating element disclosed by Cumbo, in view of Serban and Meagher, to include angled edge regions which at least partially surround the elastic housing side on an edge side, as taught by Meagher, to attach the actuating element (Meagher col. 4 lines 9-11) and allow air release during depression of the actuating element for proper operation of the device taught by Cumbo, as modified above by Serban and Meagher (Meagher col. 5 lines 33-44). 

Regarding claim 6, Cumbo, in view of Serban and Meagher, teaches the door unlocking and/or door opening mechanism according to claim 1, wherein the sensor is a capacitive sensor (Cumbo [0058]).

Regarding claim 10, Cumbo, in view of Serban and Meagher, teaches the door unlocking and/or door opening mechanism according to claim 1, wherein the reset element is a closed-pore foam (Serban [0060]: polyurethane foam corresponds to a closed-pore foam).

Regarding claim 13, Cumbo, in view of Serban and Meagher teach the door unlocking and/or door opening mechanism according to claim 1, wherein the actuating element is arranged resting on the housing side (Meagher Fig. 5). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cumbo US 2019/0152433 A1, in view of Serban, US Pub. 2008/0018611 A1, and Meagher, US 7,091,433 B2, as applied to claim 6 above and further in view of Neel et al., US 10,697,839 B2 [hereinafter: Neel].

Regarding claim 7, Cumbo, in view of Serban and Meagher, teaches the door unlocking and/or door opening mechanism according to claim 6, wherein the trigger element is connected to an electrical zero potential (Cumbo [0068]). However, Cumbo, in view of Serban and Meagher does not expliclty teach the trigger element is coupled to the evaluation unit in an electrically switchable manner. 
Neel teaches a trigger element (108 Fig. 1a) is connected to an electrical zero potential (G Fig. 1a) and coupled to an evaluation unit (114 Fig. 1a) in an electrically switchable manner (Figs. 1b-1c; col. 13 lines 15-23). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger element taught by Cumbo, in view of Serban and Meagher, to be coupled to the evaluation unit in an electrically switchable manner, as taught by Neel, so the capacitive sensor is capable of detecting both proximity and contact of an object with high reliability and dependability (Neel Col. 1 lines 54-58, col. 2 lines 29-45).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cumbo US 2019/0152433 A1, in view of Serban, US Pub. 2008/0018611 A1, and Meagher, US 7,091,433 B2, as applied to claim 1 above and further in view of Peschl et al., WO 2018/162108 A1 (reference to attached machine translation).

Regarding claim 8, Cumbo, in view of Serban and Meagher, teaches the door unlocking and/or door opening mechanism according to claim 1, but is silent to the sensor being an inductive sensor. 
It is well known in the art that an inductive sensor can be used utilized in place of a capacitive sensor to detect actuation or deformation, evidenced by Peschl et al. ([0048]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use an inductive sensor as the sensor taught by Cumbo, in view of Serban and Meagher, with a reasonable expectation that it does not affect operation of the device, as suggested by Peschl et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spick, US Pub. 2021/0246694, in view of Beck et al., DE 102018111007 A1 [hereinafter: Beck], references to attached machine translation.
	
Regarding claim 11, Spick discloses a door unlocking and/or door opening mechanism ([0024]) comprising an actuating device (Fig. 3), comprising: 
at least one actuating element 18a (Fig. 5),
a housing 17a, 17b (Fig. 3), and
at least one detection unit comprising a sensor L, 11 (Fig. 5), a trigger element 10 (Fig. 5) and an evaluation unit 13 (Fig. 5; [0064]: the circuit board 13 comprises a microprocessor), wherein the detection unit is arranged in the housing ([0078]), 
wherein the actuating element is arranged for an actuation outside the housing and in a region that is accessible from the outside (the user actuates the actuating element 18a from outside the housing, indicated by the arrow in Fig. 3; [0073]), 
wherein the trigger element is arranged at a distance from the sensor in a locked state of the door unlocking and/or door opening mechanism (Fig. 3 illustrates the trigger element 16 arranged at a distance from the sensor L in a locked state), 
wherein, when the actuating element is actuated in the direction of the housing and of the sensor arranged therein (the actuating element 18a is actuated according to the arrow in Fig. 3, corresponding to the direction of the housing 17a, 17b and the sensor L), the actuating element deforms the trigger element ([0073]: the trigger element 16 is elastically deformed when the user actuates the actuating element 18a), and 
wherein the sensor detects a change in a distance between the trigger element and the sensor ([0067]-[0068]: the sensor L, 11 detects a change in the distance by a change in the oscillation frequency), and
wherein the evaluation unit transmits an opening signal to the door unlocking and/or door opening mechanism ([0110]: a unit for controlling the locking or unlocking of the opening elements of the motor vehicle corresponds to the door unlocking and/or door opening mechanism here) when said evaluation unit identifies a reduction in distance between the trigger element and the sensor on the basis of the change in distance detected by the sensor ([0103]-[0106]: the evaluation unit 13 transmits an output O, corresponding to an opening signal, according to the inductive sensor detecting a change in distance). 
Spick does not explicitly disclose the housing has an elastic housing side that covers the trigger element and the actuating element is arranged on the elastic housing side. However, Spick teaches the trigger element is deformable under the action of the hand of a user on the handle or frame ([0073]) and the actuating element 18a (Fig. 4) is deformed by a user applying pressure ([0080]).
One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the housing 17a, 17b (Fig. 3) has an elastic housing side (on housing 17b) that covers the trigger element and the actuating element is arranged on the elastic housing side, in order for a user to be able to deform the trigger element under the action of the hand of the user on the actuating element and practice the device disclosed by Spick. 
Spick does not explicitly disclose a reset element is arranged between the actuating element and the housing side of the housing.
	Beck teaches a reset element (12 Fig. 2; [0050]) is arranged between an actuating element (20 Fig. 2) and a side of the housing (40 Fig. 2; [0043]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Spick to include a reset element arranged between the actuating element and the elastic housing side of the housing, as taught by Beck, to seal the space between the actuating element and the elastic housing side (Beck [0050]). 
Spick, in view of Beck, does not explicitly disclose the elastic housing side runs parallel to the actuating element. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the elastic housing side to run parallel to the actuating element in order to provide a uniform gap between the actuating element and the housing for reliable actuation and detection (Beck [0007], [0043]). See also MPEP 2144.04(IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (holding that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cumbo US 2019/0152433 A1, in view of Adachi, US Pub. 2004/0026222 A1, and Meagher et al., US 7,091,433 B2 [hereinafter Meagher].

	Regarding claim 12, Cumbo discloses a door unlocking and/or door opening mechanism comprising an actuating device (230 Fig. 10A), comprising:
	at least one actuating element (301 Fig. 10B),
	a housing (29 Fig. 10B), and
	at least one detection unit comprising a sensor (251 Fig. 10C), a trigger element (249 Fig. 10C), and an evaluation unit (232 Fig. 10A), wherein the detection unit is arranged in the housing (Fig. 10B), 
	wherein the actuating element is arranged for an actuation outside the housing and in a region that is accessible from the outside (Fig. 10B),
	wherein the trigger element is arranged at a distance from the sensor in a locked state of the door unlocking and/or door opening mechanism (Fig. 10C, [0058]: in a locked state the trigger element is at a distance when it is unactuated and the sensor is accordingly unactuated), 
	wherein, when the actuating element is actuated in the direction of the housing and of the sensor arranged therein (illustrated by arrow in Fig. 10B), the actuating element deforms the trigger element (illustrated in Fig. 10D), and
	wherein the sensor detects a change in a distance (from G1 in Fig. 10C to G2 in Fig. 10D) between the trigger element and the sensor ([0058]), and
	wherein the evaluation unit transmits an opening signal to the door unlocking and/or door opening mechanism when said evaluation unit identifies a reduction in distance between the trigger element and the sensor on the basis of the change in distance detected by the sensor ([0058]).
	Cumbo teaches an actuating plate (301 Fig. 10B) but is silent to a reset element arranged between the actuating element and the housing on either side of a centrally arranged reinforcement of an actuating plate. 
	Adachi teaches a reset element (4 Fig. 1) arranged between an actuating element (12 Fig. 1) and a housing (6 Fig. 1) on either side of a centrally arranged reinforcement (3 Fig. 1) of an actuating plate (2 Fig. 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuating device disclosed by Cumbo to additionally include a reset element arranged between the actuating element and the housing on either side of a centrally arranged reinforcement of an actuating plate, as taught by Adachi to maintain a spacing between the actuating element and the housing and reduce the stroke length to actuate the trigger element (Adachi [0038], [0051]).
	Cumbo, in view of Adachi, is silent to the actuating element and the detection unit being separated by a housing side of the housing which runs parallel to the actuating element.
	Meagher teaches an actuating element (50 Fig. 3) and a detection unit (34, 38, 42 Fig. 3) are separated by a housing side (32 Fig. 5) of a housing (32, 40 Fig. 5) which runs parallel to the actuating element (Fig. 5).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuating device disclosed by Cumbo, in view of Adachi, such that the actuating element and the detection unit are separated by a housing side of a housing which runs parallel to the actuating element and at least a portion of the housing that contains the detection unit including the housing side is made of one-piece, as taught by Meagher, in order to create an air-tight seal and improve performance of the detection unit (Meagher col. 5 lines 5-8, 28-32).

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 5 and 12 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections under 112(b) have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-8, and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675